                          UNITED STATES DISTRICT COURT

                           MIDDLE DISTRICT OF LOUISIANA



CAMARI BOOKTER                                                       CIVIL ACTION


VERSUS                                                               16-574-SDD-EWD


STEVENSON HUNTER


                                        RULING

         This matter is before the Court on the Motion for Summary Judgment1 filed by

Sergeant Stevenson Hunter, Jr. (“Defendant”). Plaintiff Camari Bookter (“Plaintiff”) has

filed an Opposition2 to this motion, to which Defendant filed a Reply.3 Plaintiff has also

filed a Motion to Have Deemed Admissions by Default Withdrawn,4 which the Defendant

addressed in his Reply. For the following reasons, Plaintiff’s motion shall be denied, and

the Defendant’s motion shall be granted.

I.       FACTUAL AND PROCEDURAL BACKGROUND

         Plaintiff contends that, while he was an inmate incarcerated at Louisiana State

Penitentiary (“LSP”) in Angola, Louisiana, on November 7, 2015, he was forced to receive

and perform oral sex on the Defendant, a guard employed by LSP. Defendant denies

Plaintiff’s allegations and moves for summary judgment on both the substantive merits of

the case and because Plaintiff failed to timely respond to Defendant’s propounded


1
  Rec. Doc. No. 50.
2
  Rec. Doc. No. 59.
3
  Rec. Doc. No. 61.
4
  Rec. Doc. No. 51.
49058 
                                                                                Page 1 of 8 
                                                                                            
 
Requests for Admission; thus, Defendant maintains several assertions relevant to

Plaintiff’s case are deemed admitted under Rule 36 of the Federal Rules of Civil

Procedure.       Specifically, Defendant contends the following statements are deemed

admitted and conclusively established in this case:

         (1) Plaintiff suffered no physical injuries from the incident on November 7,
         2015; (2) On November, 7, 2015, the Defendant did not perform any sexual
         act upon the Plaintiff; (3) On November 7, 2015, Plaintiff did not perform
         any sexual act upon the Defendant; and (4) On November 7, 2015, Plaintiff
         did not inform any employee of the Louisiana Department of Public Safety
         and Corrections about Plaintiff’s allegations of sexual assault against the
         Defendant.5

Based on these admissions and the evidence in the case, Defendant moved for summary

judgment on April 30, 2018. Plaintiff moved to have the deemed admissions withdrawn

on May 12, 2018, ostensibly provoked only by Defendant’s reference to these deemed

admissions in his motion.

         The record reflects that the Requests for Admissions pursuant to Rule 36 were

propounded by Defendant on July 27, 2017.6 After the passage of thirty days without

reply, by rule, the requests were deemed admitted. Plaintiff’s counsel admitted that she

became aware that the Requests for Admissions had gone unanswered no later than

November 2017, but she describes this as an “oversight … and possibly as a result of a

communication regarding the discovery being outstanding.” 7 Fact discovery closed on

December 13, 2017, and Plaintiff responded untimely to the Requests for Admissions on

December 14, 2017, a day after the close of discovery. Nonetheless, Plaintiff’s Motion to

Withdraw Admissions was not filed until May 12, 2018.


5
  Rec. Doc. No. 50-1 at 3 (citing Rec. Doc. No. 50-4 at 3, Requests for Admission from Plaintiff 1-4).
6
  Rec. Doc. No. 50-4.
7
  Rec. Doc. No. 51-2 at 1.
49058 
                                                                                                Page 2 of 8 
                                                                                                            
 
II.      FEDERAL RULE OF CIVIL PROCEDURE 36

         Federal Rules of Civil Procedure Rule 36 addresses requests for admissions.

Under the Rule, “[a] matter is admitted unless, within 30 days after being served, the party

to whom the request is directed serves on the requesting party a written answer or

objection addressed to the matter and signed by the party or its attorney.”8 Plaintiff admits

that the Defendant’s Request for Admission was received in July 2017 and that responses

were due thirty days later in August 2017. After the 30 days period lapsed, the matters

were deemed admitted by the Plaintiff.

         “A matter admitted under [Rule 36] is conclusively established unless the court, on

motion, permits the admission to be withdrawn or amended.”9                          “In order to allow

withdrawal of a deemed admission, Rule 36(b) requires that a trial court find that

withdrawal or amendment: 1) would serve the presentation of the case on its merits, but

2) would not prejudice the party that obtained the admissions in its presentation of the

case.”10 “Even when these two factors are established, a district court still has discretion

to deny a request for leave to withdraw or amend an admission.”11

         Plaintiff offers only a conclusory argument regarding the first factor: “[h]ere there

can be no doubt that the presentation of the merits may be severely prejudiced by allowing

the deemed admissions to stand.”12 Notwithstanding the terse nature of the Plaintiff’s

claim, the admissions would negate an essential element of the Plaintiff’s claim, therefore


8
  Fed.R.Civ.P. 36.
9
  Id.; see also Carney v. IRS, 258 F.3d 415, 419 (5th Cir. 2001) (“[Fifth] Circuit has stressed that a deemed
admission can only be withdrawn or amended by motion in accordance with Rule 36(b).”); Am. Auto. Ass'n
v. AAA Legal Clinic, 930 F.2d 1117, 1120 (5th Cir.1991).
10
   Carney, 258 F.3d at 419 (citing American Auto, 930 F.2d at 1119; Fed.R.Civ.P. 36(b)).
11
   Id. (citing United States v. Kasuboski, 834 F.2d 1345, 1350 n. 7 (7th Cir.1987); Donovan v. Carls Drug
Co., Inc., 703 F.2d 650, 652 (2d Cir.1983)).
12
   Rec. Doc. 51-2 at 2.
49058 
                                                                                                 Page 3 of 8 
                                                                                                             
 
permitting withdrawal or amendment of the admissions necessarily would “promote the

presentation of the case on its merits.”13 The Court acknowledges that denying Plaintiff’s

motion to withdraw does impact the presentation of the merits.

         The Defendant objects to Plaintiff’s motion but did not expressly address either

factor.14 However, Defendant submits that Plaintiff’s attempt to withdraw the deemed

admissions is “extremely dilatory” and notes that the Motion to Withdraw Admissions was

filed more than eight months after the default.15 Defendant further avers that Plaintiff’s

Motion to Withdraw Admissions was filed only after Defendant had filed the summary

judgment motion, and five months after the close of fact discovery, and Plaintiff’s counsel

has yet to provide any justifiable explanation or excuse for the late responses other than

her own neglect.16 Also troubling, Defendant points out that the late discovery responses

contradict portions of Plaintiff’s deposition testimony: “Plaintiff waited until the day after

Plaintiff’s deposition and the day after the fact discovery deadline to even submit these

late discovery responses which appear solely aimed at contradicting multiple portions of

his deposition testimony.”17

         The Fifth Circuit has held that the presentation of the merits factor alone is not

determinative to this inquiry:

         Although... it is proper to consider whether denying withdrawal would have
         the practical effect of eliminating any presentation of the merits of the case
         in determining whether Rule 36(b)'s first requirement is met, see, e.g.,
         Hadley v. United States, 45 F.3d 1345, 1348 (9th Cir.1995), this and other

13
   Fed.R.Civ.P. 36(b); see Thanedar v. Time Warner, Inc., 352 Fed.Appx. 891, 896 (5th Cir. 2009) (First
prong of test under Rule 36(b) was satisfied where two issues at trial would not have been developed but
for the withdrawal of admissions).
14
   Rec. Doc. 61, at 4.
15
   Id. at 1, 4.
16
   Id. at 5.
17
   Id. at 4-5.
49058 
                                                                                             Page 4 of 8 
                                                                                                         
 
         courts have not relied solely on this factor in determining whether to permit
         withdrawal. Even where the presentation of the merits of a case would be
         eliminated, other factors considered are whether the plaintiff has
         demonstrated that the merits would be served by advancing evidence
         showing “the admission is contrary to the record of the case,” or that the
         admission “is no longer true because of changed circumstances or [that]
         through an honest error a party has made an improvident admission.” N.
         La. Rehab. Ctr. Inc. v. United States, 179 F.Supp.2d 658, 663
         (W.D.La.2001) (quoting Ropfogel v. United States, 138 F.R.D. 579, 583
         (D.Kan.1991)); accord Branch Banking & Trust Co. v. Deutz-Allis Corp., 120
         F.R.D. 655, 658-59 (E.D.N.C.1988) (denying withdrawal because the
         movants for withdrawal proffered “no affidavit, verified pleading, or other
         evidence ... to suggest the admission, if left standing, would render an
         unjust result under the law”). This circuit has also determined that a court
         acts within its discretion in considering the fault of the party seeking
         withdrawal, Pickens v. Equitable Life Assurance Soc., 413 F.2d 1390, 1394
         (5th Cir.1969), or its diligence in seeking withdrawal, Covarrubias v. Five
         Unknown INS/Border Patrol Agents, 192 F. App'x 247, 248 (5th Cir.2006)
         (per curiam) (unpublished).18

         Plaintiff’s counsel offers no explanation other than her own negligence in failing to

timely respond to the request for admissions.19 The responses were provided over three

months late and roughly two to six weeks after Plaintiff’s counsel was alerted to the default

admissions.20 Yet, it took another five months for Plaintiff’s counsel to file a motion to

withdraw the admissions, and only after Defendant’s Motion for Summary Judgment was

based in large part on the admissions.21

         Turning to the second factor - whether permitting amendment or withdrawal “would

prejudice the requesting party in maintaining or defending the action on the merits”22 -

“[c]ourts have usually found that the prejudice contemplated by Rule 36(b) relates to


18
   Le v. Cheesecake Factory Restaurants, Inc., No. 06-20006, 2007 WL 715260, at *2 (5th Cir. Mar. 6,
2007) (footnote omitted).
19
   Rec. Doc. No. 51-2, p.1.
20
   Id.; Rec. Doc. No. 50-5, p. 14; Rec. Doc. No. 50-4, p. 8. Further highlighting counsel’s negligence, the
responses were submitted initially on behalf of “Mr. Odom.” Rec. Doc. No. 50-5 at 1.
21
   Rec. Doc. No. 51-2, p. 1; Rec. Doc. No. 50.
22
   Fed.R.Civ.P. 36(b).
49058 
                                                                                               Page 5 of 8 
                                                                                                           
 
special difficulties a party may face caused by a sudden need to obtain evidence upon

withdrawal or amendment of an admission.”23 “Courts have also considered, however,

within the prejudice analysis, the timing of the motion for withdrawal as it relates to the

diligence of the party seeking withdrawal and the adequacy of time remaining for

additional discovery before trial.”24

         Although Plaintiff’s counsel makes the blanket statement that the Defendant will

not be prejudiced by the withdrawal, Plaintiff’s counsel fails to address the significant

delay between her discovery of the def. Plaintiff also ignores the fact that the responses

were submitted after the close of discovery and any potential prejudice felt by the

Defendant as to the conflicting evidence that would result if the deemed admissions are

withdrawn.

         Considering the wide discretion afforded this Court under Rule 36, the negligence

of Plaintiff’s counsel, and the continued and repeated failure to timely remedy the default

despite knowledge of same, the Court will deny Plaintiff’s Motion to Withdraw

Admissions.25


23
   Am. Auto. Ass'n (Inc.) v. AAA Legal Clinic of Jefferson Crooke, P.C., 930 F.2d 1117, 1120 (5th Cir. 1991)
(citing Brook Village North Assocs. v. General Electric Co., 686 F.2d 66, 70 (1st Cir.1982)).
24
   Le, 2007 WL 715260, at *3 (citing Branch Banking & Trust Co. v. Deutz-Allis Corp., 120 F.R.D. 655, 660
(E.D.N.C.1988); N. La. Rehab. Ctr. Inc. v. United States, 179 F.Supp.2d 658, 663 (W.D.La.2001)).
25
    The Court notes that Plaintiff’s counsel has a history of this type of negligence in the Middle District of
Louisiana. See In re Grodner, 2014 WL 4365080 at *9 (M.D. La. Sep. 2, 2014)(In particular, the Court
notes that in the last three months alone, multiple judges of this District have issued written orders
commenting on Ms. Grodner's lack of professionalism, and have warned that continued failure to abide by
Local Rules and ethical obligations may result in sanctions being imposed. See, e.g., Sonnier v. Honeycutt,
et al., No. 12–cv–00292 (M.D. La. June 23, 2014) (Jackson, C.J.), ECF No. 45 at p. 1–2 (order striking
proposed pretrial order filed by Ms. Grodner, expressing frustration at “counsels' attempt to submit
documents ... that have been altered with a black marker,” and warning that “continued failure to comply
with [Local Rules] shall result in sanctions ” (emphasis and underline in original)); Hill v. Kilbourne, et al,
No. 11–cv–00778 (M.D. La. June 19, 2014), ECF No. 80 at p. 1, 3 (Dick, J.) (order striking various motions
filed by Ms. Grodner, describing the filings as “sloppy,” “unprofessional,” and “virtually undiscernible,” and
admonishing Ms. Grodner “to review the Local Rules and Administrative Procedures of the Middle District
Court”); Kleinpeter, et al. v. Kilbourne, et al., No. 13–cv–00357 (M.D.La. July 22, 2014), ECF No. 67 at pp.
49058 
                                                                                                   Page 6 of 8 
                                                                                                               
 
         In Le v. Cheesecake Factory Restaurants, Inc., the Fifth Circuit found that the

district court did not abuse its discretion in denying a First Amended Motion to Permit

Withdrawal.26 The Motion was not filed until nearly five months after the plaintiffs had

notice that they had failed to respond, the Motion was filed two days before the close of

discovery, and no explanation was offered for the delay.27 Here, Plaintiff’s counsel admits

knowledge of the failure to respond some time in November of 2017.28 The responses,

due in August 2017, were submitted on December 14, 2017 without any explanation for

the delay or request to submit the responses out of time. The Motion to Withdraw

Admissions was not filed until May 12, 2018, more than five months later.29 No

explanation was offered for the delay in attempting to have the admissions withdrawn.

Discovery was closed prior to the filing of the Plaintiff’s Motion.30

         In Murrell v. Casterline,31 the Fifth Circuit reversed a district court’s grant of

summary judgment to the defendant where the defendants had failed to timely respond

to requests for admission in a case brought by an inmate. The Fifth Circuit opined:

         Under Federal Rule of Civil Procedure 36(a), requests for admissions are
         deemed admitted if not answered within 30 days. See Hulsey v. Texas, 929
         F.2d 168, 171 (5th Cir.1991) (“Under Federal Rule of Civil Procedure 36(a),
         a matter in a request for admissions is admitted unless the party to whom
         the request is directed answers or objects to the matter within 30 days.”).
         Any matter admitted under Rule 36 is deemed conclusively established
         unless the court permits withdrawal of the admission. Fed.R.Civ.P. 36(b).
         Further, if the requests for admissions concern an essential issue, the
         failure to respond to requests for admission can lead to a grant of summary

1, 4 (Bourgeois, Mag. J.) (order denying motion for leave to amend, noting Ms. Grodner's repeated failure
to comply with the Court's Local Rules and warning that “[t]he Court must consider appropriate sanctions
should these violations continue to occur.”)).
26
   2007 WL 715260, at *3.
27
   Id.
28
   Rec. Doc. No. 51-2, p. 1.
29
   Rec. Doc. No. 51.
30
   Rec. Doc. No. 30.
31
   307 Fed. Appx. 778 (5th Cir. 2008).
49058 
                                                                                             Page 7 of 8 
                                                                                                         
 
          judgment against the non-responding party. Dukes v. South Carolina Ins.
          Co., 770 F.2d 545, 548–49 (5th Cir.1985). In this case, the plaintiff's
          requests were served March 13, 2006, and responses were not filed until
          May 2, 2006. The requests for admissions that defendants failed to timely
          respond to concerned the essential issues of this claim. The deemed
          admissions conclusively establish that the defendants were deliberately
          indifferent to Murrell's serious medical needs. Thus, the deemed
          admissions also provide a basis for concluding that the grant of summary
          judgment to defendants was erroneous. See, e.g., Hill v. Breazeale, 197
          Fed.Appx. 331, 337 (5th Cir.2006).32

As set forth in Murrell, the Fifth Circuit reversed a summary judgment in favor of

defendants who had defaulted in the same way as Plaintiff herein. Under the same

reasoning and analysis, the denial of Plaintiff’s Motion to Withdraw Admissions is

warranted.

          In light of the deemed admissions, Plaintiff cannot carry his summary judgment

burden to demonstrate the existence of genuine issues of material fact as to his Eighth

Amendment claim.         Accordingly, Defendant’s Motion for Summary Judgment33 is

GRANTED. Judgment shall be entered accordingly.

          IT IS SO ORDERED.

          Signed in Baton Rouge, Louisiana on December 3, 2018.



                                             
                                          S
                                      CHIEF JUDGE SHELLY D. DICK
                                      UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF LOUISIANA




32
     Id. at 780.
33
     Rec. Doc. No. 50.
49058 
                                                                                Page 8 of 8 
                                                                                            
 
